Kebwiw, J.
(dissenting in part). When this case was here originally I did not agree with the majority of the court and entered my dissent. Smith v. Lederer, 157 Wis. 479, 146 N. W. 888. Afterwards on motion for rehearing and *666to change the mandate I was of opinion that the rehearing should be granted, or at least the mandate changed. The court refused the rehearing, also refused to change the mandate. While I think the case was decided wrong originally and also that the motion to amend the mandate should have been granted so as 'to afford the appellant an opportunity to move the court below for a new trial, I do not see how the court below could' have done differently than, to enter judgment according to the mandate.